Dear Mr. Mouton:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub, which has been assigned to me for resolution. You ask if it is legally permissible for the Mayor and City Council of the City of Lafayette to convene in a session closed to the public to discuss "goal seeking".
The provisions of LSA-R.S. 42:4.1, et. seq., contain the state Open Meetings Law and are applicable to meetings of public bodies defined therein.  A "public body" includes village, town, and city governing authorities such as the Lafayette City Council.  LSA-R.S. 42:4.2(A)(2). Every meeting of a municipal governing authority is required by statute to be open to the public unless closed because of the necessity to convene in executive session (LSA-R.S. 42:6) or closed because of an exception to the open meetings law (LSA-R.S. 42:6.1).
A "meeting" is defined by statute as:
     "`Meeting' means the convening of a quorum of a public body to deliberate or act on a matter over which the public body has supervision, control, jurisdiction, or advisory power.  It shall also mean the convening of a quorum of a public body by the public body or by another public official to receive information regarding a matter over which the public body has supervision, control, jurisdiction, or advisory power."  LSA-R.S. 42:4.2(A)(1).
This office is of the opinion that "goal seeking" falls within those matters over which the Lafayette City Council has "supervision, control, jurisdiction, or advisory power."  A gathering of a quorum of the Lafayette City Council convened to deliberate, act, or receive information regarding "goal seeking" efforts of the municipality is a "meeting" which must be held open to the public.  In this instance, the Lafayette City Council must conduct the meeting in public, after complying with those written public notice requirements of the statute (LSA-R.S. 42:7).
We hope the foregoing sufficiently answers your questions. Should you have further inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: _____________________________ KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0239E